Potter, J.,
delivered tbe opinion of tbe court.
This is a suit brought by Mrs. E. T. Saucier against Dr. T. E. Boss, in. the circuit court of Forest county, upon allegations in tbe declaration that tbe defendant bad been negligent in an operation on appellant for an abscess, and tbe subsequent treatment.
Tbe gravamen of tbe plaintiff’s suit is that tbe defendant bad left certain foreign substances in her body, after tbe operation, for such length of time that her wounds partially healed, covering up tbe said foreign substances, alleged to have been a rubber drainage tube, about four inches long and one-quarter of an inch in diameter, and gauze packing used about tbe operation.
Tbe plaintiff swore Dr. Boss was her physician at tbe time tbe operation in question was performed; that be performed tbe operation, attended her from time to time while she was in the hospital, and finally discharged and sent her home; that Dr. Boss bad put a rubber tube in her wound; that be was the only doctor who bad done this; that be bad charge of tbe case, and that be bad left tbe rubber tube in her wound, and that tbe flesh bad grown over same; and that after this rubber tube bad been in her side for nearly two years, she again went to Dr. Boss, who cut same out, and upon being charged by Mrs. Saucier with having left the rubber tube in her, he made no denial. Tbe testimony rather tended to show *314that gauze which came out of her wound was not the same gauze put there by Dr. Boss, but gauze which had been used after the patient reached her home. The testimony shows that so long as the rubber tube was in her body, the wound in her abdomen caused by the operation would not yield to treatment, and that she suffered severely therefrom. The testimony further shows that when the rubber tube was removed from her body, the wound healed up promptly. In addition to this, the testimony for the plaintiff shows that she spent large sums of money for doctor’s bills, and otherwise, in the treatment of this wound.
Upon motion, the trial judge excluded the plaintiff’s testimony. This was error. Unexplained, the leaving of a four-inch rubber tube in a patient’s body by a physician is negligence, and it occurs to us that it would be very difficult for a physician to explain how he could leave a rubber tube in a patient’s body, until the wound healed over same, and not be guilty of negligence in the treatment of his patient.
It is no answer to plaintiff’s suit that the rubber tube may have been left in her wound by an attendant nurse or another physician in the hospital. She testified that Dr. Boss was her physician and operated on her and attended her while in the hospital, and that the other physicians were acting under his directions in the treatment of her, and that he discharged her from the hospital at the time she left.
On cross-examination of the plaintiff, the defendant was permitted, over objection, to introduce in evidence a telegram of good wishes and a Christmas card from the plaintiff and her husband to Dr. Boss, sent after the discovery of the rubber tube in her body. This testimony was incompetent and should have been excluded. It does not tend to show that the plaintiff’s version of her troubles is not true, nor would any such courtesies show a condonation of her grievances.

Reversed and remanded.